MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                  Nov 27 2019, 10:31 am

court except for the purpose of establishing                                       CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana                                         David E. Corey
Jennifer A. Joas                                         Deputy Attorney General
Madison, Indiana                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        November 27, 2019
Child Relationship of:                                   Court of Appeals Case No.
                                                         19A-JT-484
L.M., Z.M., A.S. & E.S. (Minor
Children)                                                Appeal from the Jennings Circuit
                                                         Court
And
                                                         The Honorable Jon W. Webster,
M.S. (Mother) and J.M.                                   Judge
(Father),                                                Trial Court Cause No.
Appellants-Respondents,                                  40C01-1807-JT-15, 40C01-1807-
                                                         JT-16, 40C01-1807-JT-17, &
        v.                                               40C01-1807-JT-18


The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019                     Page 1 of 18
      Riley, Judge.


                                  STATEMENT OF THE CASE
[1]   Appellant-Respondents, M.S. (Mother) and J.M. (Father), appeal the trial

      court’s Order terminating their parental rights to their minor daughters, Z.M.,

      L.M., and A.S. Mother also challenges the termination of her parental rights to

      her son, E.S.


[2]   We affirm.


                                                         ISSUE
[3]   Although Mother and Father have filed separate appellate briefs, we

      consolidate the issues they raised and restate as the following single issue:

      Whether the trial court’s Order terminating Mother’s and Father’s parental

      rights was supported by clear and convincing evidence.


                        FACTS AND PROCEDURAL HISTORY
[4]   Mother and Father are the biological parents of Z.M. born on December 20,

      2013; L.M. born on May 28, 2014; and A.S., born on May 18, 2016. Prior to

      Mother’s relationship with Father, Mother and S.W. 1 had E.S., born on June




      1
        S.W., the biological father of E.S., does not participate in this appeal. We therefore limit our recitation of
      the facts to those pertinent solely to Mother’s and Father’s appeal.



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019                     Page 2 of 18
      10, 2010. In 2016, Mother was living with Z.M., L.M., A.S., and E.S.

      (collectively, Children) in her sister’s home in Jennings County, Indiana.


[5]   On September 1, 2016, the Jennings County Department of Child Services

      (DCS) received a report, alleging that the Children were victims of child abuse

      or neglect with “Mother as the perpetrator.” (Appellant’s App. Conf. Vol. II, p.

      50). When DCS visited Mother’s sister’s home, DCS observed “some gunky

      substance” in the refrigerator, the bathroom was “full of trash and clothes,” the

      kitchen sink was “full of dirty dishes,” and the living room was packed with

      “debris of clothes and blankets.” (Transcript Vol. II, p. 11). DCS found that

      the Children lacked “appropriate bedding,” and “most of them were running

      around in dirty diapers.” (Appellant’s App. Conf. Vol. II, p. 50; Tr. Vol. II, p.

      8). Following that visit, DCS removed the Children, placing Z.M., L.M., and

      A.S. with Father, and E.S. with maternal grandmother (Maternal

      Grandmother).


[6]   On September 7, 2016, DCS filed separate Petitions, alleging that the Children

      were in need of services (CHINS). At the initial hearing, Mother and Father

      appeared and denied the allegations pertaining to Z.M., L.M., and A.S.

      Mother also denied the allegations relating to E.S. During another

      dispositional hearing on December 7, 2016, Mother and Father appeared and

      admitted the allegations in the CHINS petitions. At the time of the hearing,

      Father was “pretty bad off on heroin and methamphetamines” and was not

      capable of caring for daughters Z.M., L.M., and A.S. (Tr. Vol. II, p. 110). As

      such, Father requested that his daughters be removed from his care and be

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 3 of 18
      placed with his aunt (Aunt). On December 20, 2016, based on the admissions

      made by Mother and Father, the trial court adjudicated the Children as

      CHINS. The trial court ordered Z.M., L.M., and A.S., to be placed with Aunt,

      but E.S. to remain with Maternal Grandmother.


[7]   On March 17, 2017, the trial court issued a dispositional order. In pertinent

      part, Mother was ordered to maintain suitable safe and stable housing for the

      Children, keep her residence clean and free from clutter, and “assist in a

      protection plan which protects the [C]hildren from neglect.” (Appellant’s App.

      Vol. II, p. 38). Father was ordered, among other things, to contact the family

      case manager assigned to the case every week, attend all scheduled visitations,

      obey the law, notify DCS of any arrests of criminal charges, and maintain safe

      and stable housing.


[8]   During a review hearing on April 27, 2017, Father failed to appear. The trial

      court found that Mother had complied with the case plan, cooperated with

      DCS, participated in services, consistently visited the Children, and had

      enhanced her parental abilities. Father, however, had only visited Z.M., L.M.,

      and A.S. three times since their removal, and had not cooperated with DCS.


[9]   In June 2017, Father was charged with nonpayment of child support of his

      daughters Z.M., L.M., and A.S. On July 21, 2017, family case manager

      Jennifer Carroll (FCM Carroll) visited Mother’s sister’s home and noted some

      progress, although “roaches” were present. (Appellant’s App. Conf. Vol. II, p.

      52). On July 21, 2017, six family case managers went to Mother’s sister’s home


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 4 of 18
       to help Mother “continue to clean out her home and get rid of several items.”

       (Appellant’s App. Conf. Vol. II, p. 52).


[10]   In August 2017, DCS learned that Father and his girlfriend were living in

       Aunt’s home without DCS’s permission even after he had been told he could

       not reside there. At the time, Father was not participating in any of the ordered

       services. DCS also had additional concerns regarding Father’s “judgment to

       allow his girlfriend to live in [Aunt’s] home” since Father’s girlfriend had an

       “open DCS case against her and was a known drug user.” (Appellant’s App.

       Conf. Vol. II, p. 52). Also, DCS was concerned that there were “fleas and

       roaches” in Aunt’s home. (Appellant’s App. Conf. Vol. II, p. 52). Based on all

       of DCS’s concerns, DCS removed Z.M., L.M., and A.S. from Aunt’s home and

       placed them with Maternal Grandmother.


[11]   Between September 2017 and October 2017, Joyce Harden (Harden) of the

       Ireland Home Based Services supervised Mother’s visits with the Children.

       Mother only attended nine visits out of the thirteen. During the visits, Mother

       often showed up with inappropriate and insufficient food and drinks for the

       Children. On October 20, 2017, multiple FCMs showed up at Mother’s sister’s

       home for another Community Clean Up Day. Mother was not home to help

       with the cleanup. In November 2017, while Father still not in compliance with

       his case plan, Mother had complied with all DCS’s services, followed all

       recommendations, made necessary changes, and visited Children. Based on

       Mother’s progress, DCS recommended that Mother have unsupervised visits

       with the Children, including overnight visits. The goal at that time was to

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 5 of 18
       transition to a “Trial Home Visit and Reunification.” (Appellant’s App. Conf.

       Vol. II, p. 85).


[12]   In February 2018, Mother moved out of her sister’s home and moved into a

       small two-bedroom trailer. FCM Carroll visited Mother’s trailer and found it to

       be in good condition. In that same month, Mother’s working relationship with

       her home-based case worker, Harden, ended when Mother indicated at a child

       and family team meeting that Harden was a “bitch” and that she wanted to

       “punch [Harden] in the face.” (Appellant’s App. Conf. Vol. II, p. 52). Ireland

       Home Based Services terminated its services due to the threat Mother made to

       Harden, and “due to the fact Mother had missed every single appointment

       between November 2017 and February 2018.” (Appellant’s App. Conf. Vol. II,

       p. 96).


[13]   In March 2018, DCS visited Mother’s trailer and discovered that it had no

       running water. In the same month, FCM Carroll visited Mother’s trailer and

       noted that Mother did not “consistently have electricity” and the porch “roof

       was leaking badly with nails exposed.” (Appellant’s App. Conf. Vol. II, p. 65).

       At a review hearing, DCS determined that Mother’s trailer was no longer safe

       or habitable, and that Mother had not regularly met with service providers to

       address parenting and life skills concerns. The trial court found that Mother

       struggled with following the visitation rules and that she used offensive

       language when speaking in front of the Children. Mother’s unsupervised visits

       with the Children reverted to being supervised after Mother admitted to striking

       E.S. in the face because he had an “attitude.” (Appellant’s App. Conf. Vol. II,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 6 of 18
       p. 53). As for Father, the trial court also found that Father, who had failed to

       appear at the review hearing, had not complied with DCS’s services or his case

       plan.


[14]   By May 2018, Mother had made progress and was transitioned back to

       unsupervised visits with the Children. Sometime in May 2018, the Children

       had an overnight visit at Mother’s home, but the Children “slept outside on the

       porch.” (Appellant’s App. Conf. Vol. II, p. 53). FCM Carroll was concerned

       about the Children sleeping on the porch since she had previously noted the

       “deteriorating condition of the porch and the leaking roof overhead” and also

       because the Children, who were allergic to mosquito bites, returned to Maternal

       Grandmother’s home with large welts. (Appellant’s App. Conf. Vol. II). On

       May 18, 2018, FCM Carroll visited Mother’s trailer, and she observed “a

       smelly bag of trash with flies [and] a large piece of glass on the porch,” the

       Children’s bedrooms had clothing everywhere, “multiple piles of dog feces on

       the floor” and on the Children’s “mattresses.” (Appellant’s App. Conf. Vol. II,

       p. 54). On May 26, 2018, FCM Carroll again visited Mother’s home, and E.S.

       “pointed out two (2) piles of dog feces in the [C]hildren’s room.” (Appellant’s

       App. Conf. Vol. II, p. 53). FCM Carroll additionally noted that there were

       house flies and the conditions inside the trailer was unsafe for the Children.


[15]   In June 2018, FCM Carroll received a report that Mother had not engaged in

       any of DCS’s services since March of 2018. On June 22, 2018, FCM Carroll

       visited Mother, but Mother was not present. However, looking through the

       windows, FCM Carroll saw “trash all over the porch” and “piles of dog feces

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 7 of 18
       inside the home.” (Appellant’s App. Conf. Vol. II, p. 54). On June 29, 2018,

       FCM Carroll once again visited Mother’s trailer and noted no improvement

       with the condition of Mother’s home. On July 18, 2018, FCM Carroll visited

       Mother’s trailer and “observed the same trash all over the porch including dirty

       diapers that had been untouched in the last month.” (Appellant’s App. Conf.

       Vol. II, p. 54).


[16]   On July 31, 2018, DCS filed petitions to terminate the parental rights of Mother

       and Father with respect to Z.M., L.M., and A.S. DCS likewise filed a petition

       to terminate Mother’s parental rights to E.S. Following the filing of the

       termination petitions, in August 2018, after not complying for almost one and

       one-half years, Father began participating with his ordered services. This

       happened by “pure coincidence” after Father’s mother, who was at the DCS’s

       office for a separate matter, provided DCS with Father’s updated contact

       information. (Appellant’s App. Conf. Vol. II, p. 54). On September 17, 2018,

       FCM Carroll visited Mother’s home and observed that Mother had ripped up

       the carpet and there was “black mold everywhere.” (Appellant’s App. Conf.

       Vol. II, p. 54). Mother’s home was thereafter condemned, and she moved into

       her sister’s home.


[17]   On November 12, and December 19, 2018, the trial court conducted a

       factfinding hearing on DCS’s termination petitions. During the hearing, FCM

       Carroll opined that termination of Mother’s parental rights to E.S., and

       Mother’s and Father’s parental rights to Z.M., L.M., and A.S. were in the

       Children’s best interests. Guardian ad litem Laural French (GAL French), who

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 8 of 18
       testified at the December hearing, stated that there were still no indications that

       Mother and Father were anywhere closer to reunification than when the case

       opened. She added that Mother did not have an appropriate home for the

       Children and had not “shown an ability to parent safely and appropriately for

       any length of time.” (Tr. Vol. II, p. 193).


[18]   On January 31, 2019, the trial court issued finding of facts and conclusion

       thereon terminating Mother’s parental rights to E.S. Then on February 11,

       2019, the trial court issued finding of facts and conclusion thereon terminating

       Mother’s and Father’s parental rights to Z.M., L.M., and A.S.


[19]   Mother and Father now appeal. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                               A. Standard of Review

[20]   Mother and Father appeal the trial court’s Order, terminating their parental

       rights to Z.M., L.M., and A.S. Mother also appeals the trial court’s termination

       of her parental rights to E.S. A parent has an “interest in the care, custody, and

       control of his or her children [that] is ‘perhaps the oldest of the fundamental

       liberty interests.’” In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009) (quoting Troxel

       v. Granville, 530 U.S. 57, 65 (2000)). The Fourteenth Amendment to the United

       States Constitution thus safeguards “the traditional right of parents to establish

       a home and raise their children.” Id. Nevertheless, it is well-established that

       “parental rights are not absolute and must be subordinated to the child’s

       interests when determining the proper disposition of a petition to terminate

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 9 of 18
       parental rights.” S.L. v. Ind. Dep’t of Child Servs., 997 N.E.2d 1114, 1122 (Ind.

       Ct. App. 2013) (internal quotation marks omitted) (quoting In re I.A., 934
N.E.2d 1127, 1132 (Ind. 2010)). Termination of parental rights is appropriate

       where “parents are unable or unwilling to meet their parental responsibilities.”

       In re G.Y., 904 N.E.2d at 1259-60. We appreciate that the termination of a

       parent-child relationship is “an extreme measure and should only be utilized as

       a last resort when all other reasonable efforts to protect the integrity of the

       natural relationship between parent and child have failed.” K.E. v. Ind. Dep’t of

       Child Servs., 39 N.E.3d 641, 646 (Ind. 2015) (internal quotation marks omitted).


[21]   Upon review of a trial court’s termination of parental rights, our court does not

       reweigh evidence or assess the credibility of witnesses. In re G.Y., 904 N.E.2d at

       1260. Rather, we “consider only the evidence and reasonable inferences that

       are most favorable to the judgment.” Id. Additionally, the trial court issued

       specific findings of fact and conclusions thereon, which requires application of

       the two-tiered standard of review set forth in Indiana Trial Rule 52(A): “[f]irst,

       we determine whether the evidence supports the findings, and second we

       determine whether the findings support the judgment.” Id. We “shall not set

       aside the findings or judgment unless clearly erroneous, and due regard shall be

       given to the opportunity of the trial court to judge the credibility of the

       witnesses.” Ind. Trial Rule 52(A). A trial court has clearly erred “if the

       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment.” In re G.Y., 904 N.E.2d at 1260 (quoting Bester v. Lake

       Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005))

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 10 of 18
                                 II. Termination of Parental Rights Statute


[22]   In order to terminate a parent’s rights to her child, DCS must prove:


               (A) that one (1) of the following is true:


               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.


               ****


               (iii) The child has been removed from the parent and has been
               under the supervision of a local office . . . for at least fifteen (15)
               months of the most recent twenty-two (22) months, beginning
               with the date the child is removed from the home as a result of
               the child being alleged to be a [CHINS] . . . ;


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a [CHINS];


               (C) that termination is in the best interests of the child; and




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 11 of 18
                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove each of the foregoing elements by

       clear and convincing evidence. C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d 85,

       92 (Ind. Ct. App. 2014). “[C]lear and convincing evidence requires the

       existence of a fact to ‘be highly probable.’” Id.


[23]   Father challenges the trial court’s conclusion that there is reasonable probability

       that he would not remedy the reasons for the removal of Z.M., L.M., and A.S.

       or that he poses a threat to their well-being. Mother, on the other hand,

       challenges the trial court’s conclusion that termination of her rights to the

       Children was in their best interest.


                                         B. Failure to Remedy Conditions2

[24]   In considering whether there is a reasonable probability that conditions will not

       be remedied, we must identify what conditions led to the Child’s “placement

       and retention” outside of the home and then determine whether there is a

       reasonable probability that those conditions will not be remedied. K.T.K. v. Ind.

       Dep’t of Child Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). In making these

       decisions, “the trial court must judge a parent’s fitness as of the time of the




       2
         Because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive and we affirmed the trial
       court’s conclusion that the conditions that resulted in Z.M.’s, L.M.’s, and A.S.’s removal have not been
       remedied, we will not address whether the continuation of the parent-child relationship poses a threat to
       Z.M.’s, L.M.’s, and A.S.’s well-being.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019                 Page 12 of 18
       termination proceeding, taking into consideration evidence of changed

       conditions—balancing a parent’s recent improvements against habitual

       pattern[s] of conduct to determine whether there is a substantial probability of

       future neglect or deprivation.” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014)

       (internal quotation marks omitted) (quoting Bester, 839 N.E.2d at 152; K.T.K.,
989 N.E.2d at 1231). “Habitual conduct may include ‘criminal history, drug

       and alcohol abuse, history of neglect, failure to provide support, and lack of

       adequate housing and employment.’” K.E., 39 N.E.3d at 647. DCS “is not

       required to provide evidence ruling out all possibilities of change; rather, it need

       only establish that there is a reasonable probability that the parent’s behavior

       will not change.” A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157

       (Ind. Ct. App. 2013) (internal quotation marks omitted), trans. denied.


[25]   Father maintains that he was not responsible for his daughter’s initial removal.

       While Father is correct that he had nothing to do with Z.M.’s, L.M.’s, and

       A.S.’s removal and it was due to Mother’s inability to provide a safe and stable

       home, Father fails to show the conditions justifying his daughter’s continued

       placement outside his care have been remedied.


[26]   Following Z.M.’s, L.M.’s, and A.S.’s removal from Mother’s home in

       September 2016, they were placed with Father. Four months later, Father

       requested that his daughters be removed from his home and be placed with

       Aunt since he was “pretty bad off on heroin and methamphetamines.” (Tr.

       Vol. II, p. 110). After Father’s request, the trial court approved the settlement

       change with Aunt.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 13 of 18
[27]   In his brief, Father asserts that he was “free from drugs and had been for

       approximately one year as evidenced by his hair follicle drug screen performed

       on August 16, 2018.” (Father’s Br. p. 15). We note that the negative drug

       screen occurred after DCS had filed the termination petitions. During the

       CHINS proceedings Father never completed any substance abuse treatment or

       performed drug screens. The trial court was not required to consider Father’s

       late-breaking efforts, and it was within its discretion to weigh Father’s history

       and consider any reasons for his daughters continued placement away from his

       care. See In re K.T.K., 989 N.E.2d 1225, 1234 (Ind. 2013) (holding that a trial

       court may “disregard the efforts . . . made only shortly before termination and

       to weigh more heavily [a parent’s] history of conduct prior to those efforts.”).


[28]   The dispositional order required Father to have safe and stable housing for

       Z.M., L.M., and A.S. Father argues that his mother’s home, where he resided

       at the time of the termination hearing, was adequate housing for Z.M., L.M.,

       and A.S., although it “was a work in progress.” (Father’s Br. p. 16). GAL

       French who visited Father’s mother’s home, testified that the home had a “very

       active” cockroach problem. (Tr. Vol. II, p. 193). Further, in the bedroom

       where Z.M., L.M., and A.S. were expected to sleep, had a “furnace” which did

       not have a cover, and it had “open working parts” which was a major safety

       concern. (Tr. Vol. II, p. 193). GAL French also was concerned with the fact

       that three dogs present in the home were “urinating on the sofa.” (Tr. Vol. II, p.

       193). Based on her visit, GAL French was unable to recommend that Z.M.,




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 14 of 18
       L.M., and A.S., be placed back in Father’s care since he lacked a safe and stable

       home.


[29]   After absenting himself for more than one and one-half years on the pretext that

       he was trying to get himself clean from drugs, Father, involuntarily, began

       participating in DCS’s services and visiting his daughters after DCS had

       initiated the termination petition. Moreover, Father’s engagement transpired

       by coincidence when Father’s mother provided DCS with Father’s updated

       contact information. Additionally, there is no evidence that Father progressed

       to unsupervised visitations with his daughters or successfully completed

       substance abuse treatment.


[30]   In the instant case, there was substantive evidence documenting Father’s

       pattern of inability to otherwise successfully participate in services, and to

       provide adequate safe housing for his daughters. Thus, we conclude that the

       trial court’s findings or conclusions that there was a reasonable probability that

       the continued placement of Z.M., L.M., and A.S. away from Father’s care

       would not be remedied.


                                           C. Best Interests of Children

[31]   Mother challenges the trial court’s finding that termination of her parental

       rights is in the Children’s best interests. The parent-child relationship is “one of

       the most valued relationships in our culture.” Bester, 839 N.E.2d at 147

       (quoting Neal v. DeKalb Cnty. Div of Family & Children, 796 N.E.2d 280, 285 (Ind.

       2003)). Thus, the purpose of terminating a parent-child relationship is to


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 15 of 18
       protect the child, not to punish the parent. In re C.C., 788 N.E.2d 847, 855 (Ind.

       Ct. App. 2003), trans. denied. When considering whether termination would be

       in a child’s best interests, the trial court must “look beyond the factors identified

       by [DCS] and . . . look to the totality of the evidence.” A.D.S. v. Ind. Dep’t of

       Child Servs., 987 N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. “The

       trial court need not wait until the child is irreversibly harmed such that the

       child’s physical, mental and social development is permanently impaired before

       terminating the parent-child relationship.” K.T.K., 989 N.E.2d at 1235.

       Permanency is a central consideration in determining a child’s best interests.

       Id. Nevertheless, “the right of parents to raise their children should not be

       terminated solely because there is a better home available for the children.” In

       re K.S., 750 N.E.2d 832, 837 (Ind. Ct. App. 2001).


[32]   By the time of the termination hearing, the Children had been removed from

       Mother’s care for nearly two years. The Children were living with Maternal

       Grandmother, they were well adjusted, they were having all their needs met,

       and Maternal Grandmother intended to adopt all of them.


[33]   Mother contends that if the Children continue to reside with Maternal

       Grandmother, they will “continue to go to school in the same district, and they

       will continue to interact with the same friends.” (Mother’s Br. p. 14). Thus,

       Mother suggest that the termination of her parental rights was not geared to

       provide any “extra stability, consistency, or assurance,” for the Children,

       rather, it was aimed at withdrawing DCS services which she desperately needs

       “to get her life back in order.” (Mother’s Br. p. 14). Mother then points to the

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 16 of 18
       belated improvements she made in the wake of termination petitions to support

       her argument that termination of her parental rights to the Children was not in

       their best interest. Mother, who is diagnosed with bipolar disorder and

       depression, claims that she had “been consistently taking her medication for six

       weeks and was feeling much better.” (Mother’s Br. p. 13). Mother adds that

       shortly before the termination petitions were filed, she had been meeting with

       her counselor three times a week and had made progress, “although she needed

       more therapeutic services.” (Mother’s Br. p. 13). Thus, Mother posits that she

       has “demonstrated a genuine interest in the wellbeing of her [C]hildren and had

       taken proper steps to provide for her own mental health so that she could

       provide for their care and needs.” (Mother’s Br. p. 13).


[34]   In concluding that termination would serve the Children’s best interests, the

       trial court relied on Mother’s historical conduct during the CHINS proceedings,

       as opposed to her late-breaking progress. Evidence was presented that Mother’s

       bipolar disorder is managed better with medication. Throughout the CHINS

       proceedings, Mother was inconsistent in taking her medication, except for the

       six weeks preceding the termination hearings. As for the services that Mother

       claims she desperately needs, Mother expressed to DCS that the “reason why

       she was not compliant with services is because she believes she does not need

       them, and because she believes her [C]hildren never should have been removed

       in the first place.” (Appellant’s App. Conf. Vol. II, p. 69). FCM Carroll

       recommended termination of Mother’s parental rights because Mother had not

       addressed her parental deficiencies, had not made any meaningful progress, did


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019   Page 17 of 18
       not “have a safe and stable home, and [had] not address[ed] her mental health”

       issues. (Tr. Vol. II, p. 56). In terms of permanency, FCM Carroll opined that

       the Children were well cared for by Maternal Grandmother and adoption was

       in their best interest. GAL French testified that Mother did not have a safe and

       stable home for the Children, and she was not any closer to reunification than

       when the CHINS case opened. While Mother had made some belated progress

       by taking her medication, and seeing counselors, it is well-established that the

       trial court will look at a parent’s overall conduct during the case. See In re

       K.T.K., 989 N.E.2d at 1234. Given the totality of the evidence, we cannot

       conclude that the trial court’s conclusion that termination of Mother’s parental

       rights was in the Children’s best interest was clearly erroneous.


                                             CONCLUSION
[35]   Based on the foregoing, we conclude that the trial court’s conclusions that there

       was a reasonable probability that the conditions meriting continued placement

       would not be remedied and that termination was in the                              Children’s best

       interests were not clearly erroneous.


[36]   Affirmed.


[37]   Vaidik, C. J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-484 | November 27, 2019         Page 18 of 18